DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2-5 and 12-14 objected to because of the following informalities:  The claims recite “The system of claim…” should be – The mobile device of claim… - .  Appropriate correction is required.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,735,589. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,735,589 with obvious wording variations.

U.S. Patent Application 16/985,093
U.S. Patent 10,735,589
1. A mobile device with active callback integration, comprising:
1. A mobile device with active callback integration, comprising:
a processor a memory, and a plurality of programming instructions stored in the memory and operable on the processor; and;
a processor a memory, and a plurality of programming instructions stored in the memory and operable on the processor; and;
a callback integration engine comprising a subset of the plurality of programming instructions that, when operating on the processor, cause the processor to: 
a callback integration engine comprising a subset of the plurality of programming instructions that, when operating on the processor, cause the processor to: 
provide an interactive callback token configured for presentation throughout an operating system of the mobile device;
provide a callback token representing an interactive indicia configured for presentation throughout an operating system of the mobile device;
receive interaction from a user via the callback token;
receive interaction from a user via the callback token;
produce a callback object;
produce a callback object in memory comprising information associated with the callback token;
call a callback participant based on the callback object, the callback participant being another user of another computing device;
call a callback participant based on the callback object, the callback participant being another user of another computing device;
present an incoming call prompt to the user; and
present an incoming call prompt to the user; and
connect the another device and the user, when both the user and the callback participant answer their respective incoming call prompts.
connect the another device and the user, when both the user and the callback participant answer their respective incoming call prompts.


The examiner also notes that claims 2-14 of the ‘093 Application respectively corresponds to Claim 2-14 of the ‘589 patent.
Allowable Subject Matter
3.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

4.	The following is an examiner’s statement of reasons for allowance:
	Borzsei (2007/0238451) teaches apparatus, method, computer program product and a data structure providing a contact list enhanced with a special contact indication for use in automatically generating a callback.
	Tessel et al. (US Patent 7,016,847) teaches open architecture for a voice user interface.
	As to claims 1, 6, and 11, prior arts of record fail to teach, or render obvious, alone or in combination the claimed components, relationships, and functionalities as specifically recited in the claims. Specifically a callback integration engine comprises a subset of the plurality of programming instructions operate on the processor to: provide an interactive callback token for presentation through out an operating system of the mobile device; receive interaction from a user via the callback token; produce a callback object; call a callback participant based on the callback object, the callback participant being another user of another computing device; and connect the another device and the user when both the user and the callback participant answer their respective incoming call prompts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652